Case 2:18-cr-00365-JNP Document 1164 Filed 01/05/21 PageID.29317 Page 1 of 1
                                                                               FILED
                                                                            2021 JAN 5
                                                                              CLERK
                                                                        U.S. DISTRICT COURT

                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                    ORDER GRANTING MOTION TO
                                              WITHDRAW
      Plaintiff,
                                              Case No. 2:18-cr-00365-JNP
 v.
                                              District Judge Jill N. Parrish
 JACOB KINGSTON, ISAIAH KINGSTON,
 LEV DERMEN, RACHEL KINGSTON, and
 SALLY KINGSTON,

      Defendants.



      The court GRANTS the motion for attorney Leslie A. Goemaat to withdraw from this case.

ECF No. 1163.

              DATED January 5, 2021.

                                         BY THE COURT



                                         ______________________________
                                         Jill N. Parrish
                                         United States District Court Judge
